Title: To George Washington from Le Grand, 27 March 1783
From: Le Grand
To: Washington, George


                        
                            

                                Monsieuravenay pres Epernay en Campagne France 27 mars 1783
                            
                            La providence a De tout tems punit ceux qui ont Voulut Vexer, Leurs Semblables. elle Vous a choisi de entre
                                touttes Les personnes De Vôtre paÿs, pour operer en tres peux De tems; Lâ revolution que Nous Voyons arriver de
                                L’independance de vôtre pais, avec L’angleterre  vouloit L’opprimer.
                            elle Vous a montré a tout Lunivers comme un Nouveau fabius, qui En temporisant a   par Ses travaux milires, Sauver sa patrie en menageant Le Sang de ses is et celuy de Ses Ennemis, ce qui fait
                                L’epoque de cet âge.
                            
                            jay toujours pris un interest tres Vif a cequi touchoit Votre patrie opressée Sans justice. et Lors que
                                j’aprenne Vos Succes je disois a mes amis, ce peuple sera ceux que Les hollandois onts fait en
                                Secouant le joug trop Dure que Lespagne Vouloit Leurs imposer.
                            Comme La paix Vient D’etre conclü il est bien juste quapres Les fatigues que Vötre Excellence essuyées elle Se repose a Lombre de Ses Lauriers quelle a Si justement meritté. et comme La paix
                                procure un tems De rejouissances; jay imaginé quelle ne trouverra pas mauvais Si je prenois La Liberté De Luy
                                    Envoyer cinquante Bouteilles de Vin De champagne de mon crüs pour Lâ celebrer. japprendray
                                avec plaiseir quil Luy a plus et qu’il a Contribué a La remet de ses fatigues militaires.
                            Si jetois plus jeune je  Entandre plus que trente ans Le recit De vos Exploits
                                passés. mais jay adressé ce panier, qui est en double panier affin que Lon ny touche pas a Messiers Robts
                                et Cher garnerey De roüen avec prierre D’en faire Lexpedition par Les Vaisseau avant De goutter Le Vin il faut Le
                                Laisser reposer cinq ou Six jours en bonne cave; janay 1800: De cette espece qui est de 1779. Si Les amis De Votre
                                Excellence en desiroient il est De Quarente cinq Sols de france. ily en a une blle avec un Etiquet De 1781 Dont jay
                                Deux mil quatre cents. janay Deux mil D’une autre Sorte a 39 c. Comme ces Vins peuvent etre Vendus
                                Dicy en 7bre il Seroit necessaire D’etre avertis en juillet ou aout pour en Envoyer en 7bre ou 8bre
                                ou au printems prochain.
                            on peut Les demander en paniers Soit De 90.60. ou 79 Blles etant plus aisés a charger que ceux de 100
                                Blle Sur Les Vaisseaux. je suis a même D’en Envoyer de outtes espece même des rouges De mon tague en Blle ceux De 1782 en blanc ne sont pas des mieux
                                    reussis. ce que fait que lon Donnera Lâ preference aux Vieux. Si Votre Excellence me donnois    les amis je les Servirois  et au meillieur compte etant De la 1ere main.  negts a roüen on cire Les Blles
                                rarement Le panier est marqué M.W.A.S.G. Les Blles sonts cirées en cire rougeatre ON on ma dit que Les Vins mousseux ne
                                  pas pour Lamerique parceque La chaleure pouroit Les faire casser. je peut cependant en
                                fournier De Bons.
                            je ne Scay pas Si on aime ceux qui Sonts Liquoreux, Les grands conoisseurs préferent ceux qui Sonts   La champagne n’en produit que rarement De cette Espece et ceux qui en fournissent chaque
                                annee Doivent Etre Suspects. celuy cy est tel que je le . Si cette année en
                                produisoit D’excellents je Suis a même d’enfournir même . Lorsquils ne sonts pas
                                reussit je n’en offre point mais Seulement Des Vieux des meillieurs.
                            Comme La  n’est pas possible jaurois une grace a demander a Votre Excellence,
                                celle D’avoir une gravure de son portrait qui apres moy resteroit ama famille comme un monument De La personne pour
                                Laquelle j’ay La plus grande Veneration et le plus profund Respect. Votre tres humble et tres obeissant Serviteur
                            
                                Legrand 
                            
                        
                        Translation
                            Sir,

                                27 March 1783
                            

                            Providence has in all times punished those who wished to vex their fellow creatures—She has chosen you
                                from among all the people of your Country to bring about, in a short time, the revolution which we saw take place in
                                the Independance of your Country, which England would have oppress’d. She has shewn you to the World as a hero Fabius
                                who by temporising has known how to save his Country and at the same time to spare the blood of her friends as well as
                                of her Enemies—which makes the most glorious Epoch of this Age.
                            I have always taken a lively interest in every thing which regarded your Country—oppressed without
                                Justice—and when I learnt your success I said to my friends, this people will be what the Hollanders have been who
                                threw off the oppressive Yoke that Spain imposed on them.
                            As Peace is just concluded it is but just that after the fatigues your Excellency hath
                                undergone you should repose under the shade of the Laurels you have so justly merited—and as Peace brings on a time of
                                Rejoicing I imagined you would not take it ill if I took the liberty to send you fifty Bottles of Champagne of my own
                                growth to celebrate it—It will give me much pleasure to learn that it has pleased you and that it has contributed to
                                recover you a little from your Military fatigues.
                            If I was younger I should wish for thirty Years to come to hear of your past Exploits but this is not
                                possible—I have one favor to ask of your Excellency—which is to have an Engraving of your Picture which after I am
                                gone may remain in my family as a Monument of the person for whom I had the greatest Veneration & most
                                profound respect. I am &c.
                            
                            
                                 Le Grand
                            
                        
                    